                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                               5:19-cv-00080-FDW

KEVIN DREW BURCHETTE,                     )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                         ORDER
                                          )
                                          )
ERIK A. HOOKS, et al.,                    )
                                          )
                  Defendants.             )
_________________________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s Second Amended

Complaint filed under 42 U.S.C. § 1983 [Doc. 26]. See 28 U.S.C. §§ 1915(a), 1915A.

I.     BACKGROUND

       On June 7, 2019, Plaintiff Kevin Drew Burchette (“Plaintiff”), who is currently

incarcerated at Ashe County Detention Center in Jefferson, North Carolina, filed a Complaint

under 42 U.S.C. § 1983 against eleven defendants. [Doc. 1]. Thereafter, Plaintiff moved to amend

his Complaint, but failed to include a proposed amended complaint with that motion. [Doc. 21].

Plaintiff indicated that he would be “seeking to make this a class action suit and change the

defendants, add some plaintiffs and change the legal claim please.” [Id.]. The Court denied

Plaintiff’s motion without prejudice and advised Plaintiff of the requirements under Rules 18(a)

and 20(a)(2) of the Federal Rules of Civil Procedure regarding joinder of claims and joinder of

parties should he choose to file an amended complaint. [Doc. 22].

       On December 23, 2019, Plaintiff filed a proposed Amended Complaint [Doc. 23], which

the Court also construed as a motion to amend. Plaintiff’s Amended Complaint purported to be

brought on behalf of Plaintiff, Ethan B. Chambers (“Plaintiff Chambers”), Skylar Branson
(“Plaintiff Branson”), and “Multitude of John Doe’s/Supervisee’s/Victims” (“John Doe

Plaintiffs”). [Doc. 23 at 2, 12]. Plaintiff identified Plaintiffs Chambers and Branson as inmates at

the Ashe County Detention Center. [Id. at 12]. Plaintiff named the following individuals as

Defendants in this matter: (1) Erik A. Hooks, identified as the Secretary of the Department of

Public Safety; (2) Willis J. Fowler, identified as Chairman of the Commission; (3) Graham H.

Atkinson, identified as Commissioner for Commission; (4) Eric A. Montgomery, identified as

Commissioner for Commission; (5) Angela R. Bryant, identified as Commissioner for

Commission; (6) Barry W. Cox, identified as “CPPO;” (7) Jake J. Brown, identified as “P/PO;”

(8) Lisa J. Hunt, identified as “CPPO;” and (9) Kevin G. Gallimore, identified as “P/PO.” [Doc.

23 at 2-3, 12-13].

       Plaintiff generally claimed violation of the Fourth, Fifth, Eighth, and Fourteenth

Amendments to the U.S. Constitution, which he described as “ultimately deprivation of life.”

[Doc. 1 at 3]. As grounds under § 1983, Plaintiff stated, “conversion of legislative mandates into

excessive false imprisonment terms.” [Id. at 4]. Plaintiff alleged that the incompetence of the

Department of Public Safety has “victimized a multitude of citizens or defendants, making for

disproportionate and excessive imprisonment terms.”           [Id. at 14].    Plaintiff alluded to

“manipulate[ion of] the statutory mandates imposed” for post-release supervisees. [Id.]. As for

facts particular to Plaintiff, he alleged that he was in the custody of the Ashe County Detention

Center, serving two presumably consecutive terms of incarceration. He claimed his custodial

sentence should have ended on April 13, 2018. [Id. at 15]. Plaintiff further alleged as follows:

               Now on April 14, 2018 I was falsely and wrongfully imprisoned and
               “deprived my liberty and life” because of this mis-application. This
               imprisonment term was to terminate at maximum imposed April 13
               2018 per commencement of the post-release supervision which is a
               9 month 270 day term post the maxima. Then on July 7, 2018 I was
               falsely arrested on a Commission Warrant and then falsely and

                                                 2
               wrongfully imprisoned for 366 days or until July 8, 2019 without
               even a bond.

[Doc. 1 at 15]. Ultimately, Plaintiff claimed he “was detained without bond for 366 days in

relations to this misadministration.” [Id. at 4]. Plaintiff made no particular allegation relative to

any named Defendant, other than his allegation that “[i]t’s the Secretary of Public Safety’s

responsibility as to the control and custody of all prisoners or defendants serving an imprisonment

term.” [Id. at 15].

       For relief, Plaintiff sought declaratory and injunctive relief, as well as $108,000 in damages

for himself and $150 million in damages for the class of victims he intends to name but has not

yet identified. [Doc. 1 at 5]. The Court conduct initial review of Plaintiff’s amended complaint

pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A. On initial review, Plaintiff’s amended complaint

failed for several reasons. In short, these include that it was barred by Heck v. Humphries, 512

U.S. 477 (1994), and that Plaintiff failed to state a claim upon which relief could be granted against

any Defendant. The Court also noted that Plaintiff’s claims may be barred by the Younger

abstention doctrine, in any event. Younger v. Harris, 401 U.S. 37, 43-44 (1971). The Court also

advised Plaintiff that even if he had stated a claim, the Court would not allow the lawsuit to proceed

as a class action. The Court allowed Plaintiff yet another opportunity to amend his complaint.

[Doc. 24].

       Thereafter, Plaintiff filed his second amended complaint, which is now before the Court

for review. In his second amended complaint, Plaintiff again names Defendants Brown, Cox,

Fowler, and Hooks, but excludes the remaining Defendants that he named in is amended

complaint. [Doc. 26, see Doc. 25]. Plaintiff claims his rights under the Fourth, Fifth, Eighth, and

Fourteenth Amendment to the U.S. Constitution, as well as his “inalienable human rights” have

been violated. [Doc. 26 at 3]. For relief in his second amended complaint, Plaintiff seeks

                                                  3
declaratory and injunctive relief and monetary damages. [Id. at 5].

II.    STANDARD OF REVIEW
       The Court must review Plaintiff’s second amended complaint to determine whether it is

subject to dismissal on the grounds that it is “frivolous or malicious [or] fails to state a claim on

which relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, § 1915A requires an initial

review of a “complaint in a civil action in which a prisoner seeks redress from a governmental

entity or officer or employee of a governmental entity,” and the court must identify cognizable

claims or dismiss the complaint, or any portion of the complaint, if the complaint is frivolous,

malicious, or fails to state a claim upon which relief may be granted; or seeks monetary relief from

a defendant who is immune from such relief.

       In its frivolity review, this Court must determine whether the second amended complaint

raises an indisputably meritless legal theory or is founded upon clearly baseless factual

contentions, such as fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28

(1989). Furthermore, a pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S.

519, 520 (1972). However, the liberal construction requirement will not permit a district court to

ignore a clear failure to allege facts which set forth a claim that is cognizable under federal law.

Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       In Plaintiff’s second amended complaint, Plaintiff sets out his allegations with some

amount of additional clarity. Plaintiff, however, despite the Court’s explicit instructions, failed to

show that his complaint is not barred by Heck. [See Doc. 24, 26]. Plaintiff simply offers the bare

assertion that “this Complaint has no baren [sic] for pending Charges,” [Doc. 26 at 4] yet all

indications are that it is, in fact, barred by Heck. Because, under Heck, the Court lacks jurisdiction

over this case, it must be dismissed. Because the Court has allowed Plaintiff the opportunity to

                                                  4
amend his complaint already, the Court will dismiss Plaintiff’s second amended complaint with

prejudice. See Green v. Wells Fargo Bank, N.A., 790 Fed. App’x 535, 536 (4th Cir. 2020).

IV.    CONCLUSION

       For the reasons stated herein, Plaintiff’s second amended complaint is dismissed with

prejudice.

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff’s Second Amended Complaint [Doc. 26] is DISMISSED WITH

             PREJUDICE.

       2. The Clerk is respectfully instructed to terminate this action.
                                               Signed: March 25, 2020




                                                5
